Dodge, J.
The first ground of dismissal, is the statute of limitations (sec. 3039, Stats. 1898), rendered applicable to writs of error in criminal cases by sec. 4724: “The time within which a writ of error may be issued ... is limited to *601two years from the date of the entry of” the judgment to be reviewed. Confessedly, if this statute is to be obeyed by the court, the present writ was barred long before the date of application therefor. There has been no waiver of the statute; for, before the joining of any issue upon the writ, the defendant in error has, by formal motion, raised the objection. Brooks v. Norris, 11 How. 204.
The principal contention of the plaintiff in error, however, is that, the constitution (art. I, sec. 21) providing that writs of error shall never be prohibited by law, the statute referred to is unconstitutional. This view has, however, already been repudiated by this court by holding that the constitution which forbids the prohibition of the writ does not exclude the legislature from reasonable regulation thereof. Smith v. Packard, 12 Wis. 371; Lombard v. Cowham, 34 Wis. 300; Bumbalek v. Peehl, 95 Wis. 127, 70 N. W. 71. The first of these decisions goes directly to the point that the present statute of limitations is no more than reasonable regulation and is valid, and we see no reason to question or reexamine the grounds for that conclusion. The placing of limitation by time upon rights, however fully secured by constitutions, was an established legislative function when our constitution was adopted, and has been recognized as legitimate ever since, not only with reference to the relief obtainable by writ of error, but to other rights of property and remedies granted or guaranteed by the constitution. We are constrained to hold that the action of the legislature in placing a two-year limitation upon the issue of such writ is valid and must be obeyed.
Plaintiff in error further urges, however, that statutes of limitation do not go to the jurisdiction of the court, and may be denied effect when the delay has been induced by fraud ■or mistake. Counsel’s statement of the rule is somewhat 'broader than is warranted by any authorities brought to our notice. It is perhaps true, however, that although a statute of *602limitations is recognized as not merely withdrawing the remedy, hut absolutely destroying the right of action, nevertheless a party may, by conduct, so induce the other to forego action during the limitation period that he will be held estopped to set up the bar of the statute; thus in effect creating a new cause of action entertainable by courts in place of that which, by force of the statute, has been put out of existence. Ludington v. Patton, 111 Wis. 208, 234, 257, 86 N. W. 571; Frels v. Little Black F. M. Ins. Co. 120 Wis. 590, 597, 98 N. W. 522; Smith v. C., M. & St. P. R. Co. 124 Wis. 120, 102 N. W. 336; Holloway v. Appelget, 55 N. J. Eq. 583, 40 Atl. 27; Railway P. & F. C. Mut. A. & B. Asso. v. Loomis, 142 Ill. 560, 32 N. E. 424. We know of no case where mere mistake has been held sufficient. The contrary is stated in Moore v. Moore, 103 Ga. 517, 526, 30 S. E. 535. Conceding that fraud or other conduct directly inducing one to delay suit may estop the defendant from pleading the statute of limitations, and passing the question how far the attorney general is empowered to waive, or by his conduct destroy, fights of the state, we still can discover nothing in the record or the affidavits filed which can render that doctrine applicable. The only act complained of is moving this court in June, 1903, to dismiss the then pending writ, though the attorney general had, as alleged, led counsel for plaintiff in error to^ believe that he would not. This had no effect on plaintiff’s failure to sue out the present writ within two years from the conviction, for the two years had then long expired. The effect of the attorney general’s acts, if in all respects as counsel claims, therefore was to induce a judgment of this court which perhaps ought not to have been rendered, and to induce plaintiff in error to forego any steps to prevent such judgment. The latter had full opportunity to seek redress against any, wrong done him by application to this court so long as jurisdiction remained to change its judgment. lie, however, *603waited until tbe time limited by statutes for motion for re-bearing and until tbe term of court bad botb expired and with tbem tbe power of tbe court over its judgment.
"While, if witbin our power in accordance with tbe rules of law we could accord tbe plaintiff in error a bearing in review of bis conviction, we would desire so to do, in wbicb desire tbe attorney general joins, we cannot discover any means of accomplisbing tbat result without defiance of valid legislative prohibition embodied in secs. 3039, 4724, Stats. 1898. It is therefore unnecessary to consider whether dismissal of tbe former writ would also preclude consideration of this one.
By the Court. — Writ of error dismissed.